COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §
 IN RE: ERIC FLORES,
                                                §               No. 08-10-00237-CV
                Relator.
                                                §         AN ORIGINAL PROCEEDING

                                                §                 IN MANDAMUS

                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Mr. Eric Flores, has filed a pro se petition for writ of mandamus requesting that

this Court order the El Paso County District Clerk to forward certified copies of the questions of

law presented in the petition to the Attorney General of the United States.

       Because this Court does not have authority to issue writs of mandamus against the above

mentioned individuals and entities, the petition is denied. See TEX . GOV ’T CODE ANN . §

22.221(b) (Vernon 2004).



                                              GUADALUPE RIVERA, Justice
September 22, 2010

Before Chew, C.J., McClure, and Rivera, JJ.